Citation Nr: 1550436	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  10-24 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, and major depressive disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her son


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served honorably on active duty from January 1994 to May 1997.  Her second period of service, from May 1997 to August 2002, resulted in a bad conduct discharge.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the appeal was subsequently transferred to the New Orleans, Louisiana, RO.
 
The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2015.

The issues have been recharacterized as service connection of a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
 
The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a psychiatric disorder, which she relates to two in-service events.

First, she asserts that she has experienced nightmares, sleeplessness, and depression since she was ordered to collect and identify the body parts of fellow airmen who died in a plane crash on June 22, 1994.  She testified that she received counseling during the week following the incident and was prescribed sleep and pain medication.

Second, she relates her psychiatric problems to a physically and sexually abusive relationship with a superior officer, D.A.L.  The Veteran testified that she began dating D.A.L. while stationed at Elmendorf Air Force Base, Alaska, shortly after enlistment.  She further testified that during the course of their two year relationship, he beat her and forced her to have sex.  She explained that she never reported the abuse because he was a superior officer and that she never sought treatment for the beatings because she was able to obtain pain medication without prescription as medical technician.  The Veteran testified that she received several sexually transmitted diseases due to D.A.L.'s infidelity.  Service treatment records show diagnoses of sexually transmitted diseases on June 16, 1994, and October 27, 1995.  On August 16, 1996, the Veteran assaulted a senior airman with whom the Veteran was having an affair.  The Veteran testified that around 1998, the Office of Inspector General (OIG) asked her to testify against D.A.L. in a domestic violence action between him and his new girlfriend, and now wife, J.A.L.  The Veteran reported that she made a statement to the OIG but refused to testify against D.A.L. for fear of reprisal.

The Veteran received a bad conduct discharge for her second period of service.  See Enlistment Performance Report (August 22, 2000); Report of Medical History (August 29, 2001); General Court Marshall Order (August 4, 2002).

The Veteran testified that she has received mental health treatment since service and identified a number of providers.  Records from a mental health clinic in Slidell, Louisiana, and VA medical center (MC) New Orleans are not of record and must be obtained as they are relevant to the Veteran's appeal.  See 38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

In June 2014, a VA examiner diagnosed personality disorder and adjustment disorder with mixed anxiety and depressed mood.  The examiner opined that these disorders were related to multiple job terminations in the five months preceding the examination.

The examiner failed to address diagnoses of psychiatric disorders prior to the purported cause of the current disorders, that is, multiple job terminations in the five months preceding the examination.  See Los Angeles County Department of Mental Health (June 24, 2006) (diagnosing major depressive disorder); Community Health Plan of Washington (January 6, 2009) (diagnosing adjustment disorder and depression).  Additionally, the examiner failed to address whether the Veteran's current disorders are related to the claimed sexual assault or participation in the recovery of body parts after the June 22, 1994, plane crash.  

To the extent that the Veteran's claim includes entitlement to service connection for PTSD, further development is needed to corroborate the Veteran's testimony regarding the June 22, 1994, plane crash and the OIG investigation of D.A.L.

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran that she is free to submit additional evidence to support her claim, to include records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; statement from family members, roommates, fellow service members, or clergy; or evidence of behavior changes, e.g., a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

2.  Obtain all identified medical reports, not already of record, including treatment reports and any progress notes from VAMC New Orleans and a mental health clinic in Slidell, Louisiana (identified during the July 2015 Board hearing).  For any private medical reports identified, request from the Veteran any authorization needed to obtain such records.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain any service department and/or unit reports deemed appropriate in an attempt to corroborate whether the Veteran's unit was involved in recovering the remains of airmen lost in the reported June 22, 1994, plane crash.  If records of such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

4.  Obtain any service department and/or other department/facility reports deemed appropriate in an effort to corroborate whether Veteran D.A.L. (identified during the July 2015 Board hearing) was investigated for assault during active duty and contact the OIG and request any information related to the Veteran's participation in the investigation.  If records of such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

5.  Schedule the Veteran for a VA examination by an appropriate mental health examiner.  The examiner must review the entire claims file.   

a. The examiner is to identify any current psychiatric disorder present, to include PTSD, bipolar disorder, and major depressive disorder.  

b. The examiner should opine as to whether the objective evidence and/or behavior evidence indicate the occurrence of an in-service personal assault.  

c. The examiner is to opine whether it is at least as likely as not that any diagnosed psychiatric disability is related to the Veteran's military service from January 1994 to May 1997.  If the examiner diagnoses PTSD, the examiner must indicate the stressor(s) underlying that diagnosis, including whether the Veteran's behavior was suggestive of the reported physical and sexual assaults.

The examination report must include a complete rationale for all opinions expressed.

6.  Ensure that all requested actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




